Citation Nr: 1819055	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder, to include as secondary to service-connected right upper extremity disability.

2.  Entitlement to service connection for a left wrist disorder, to include as secondary to service-connected right upper extremity disability.

3.  Entitlement to a rating in excess of 20 percent for chronic epicondylitis with neuropathy of the right upper extremity. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1959 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In July 2017, the RO increased the rating for the Veteran's right upper extremity disability from 10 percent to 20 percent.  As this is not considered a full grant of the benefits sought on appeal, the appeal remains pending before the Board.  The July 2017 rating decision further granted a separate 10 percent rating for pain of the right elbow.  He filed a notice of disagreement with this rating in July 2017.  It appears that the RO is still processing the claim.  As such, the Board will not take action on the pending notice of disagreement at this time.  Manlicon v. West, 12 Vet. App. 238 (1999).    

In July 2010, the Veteran testified at a Travel Board hearing at the RO.  A transcript of that hearing has been associated with the record.  Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  The presiding VLJ is no longer employed at the Board and the Veteran was notified in an October 2017 correspondence and offered an opportunity for a new hearing.  He did not respond or indicate that he wished to be scheduled for a subsequent hearing.  As such, there is no bar to proceeding with the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A left elbow disorder was not shown in service, not shown to a compensable degree within one year of service, symptoms were not continuous since service, and a left wrist disorder is not causally or etiologically related to service or a service-connected disability.

2.  A left wrist disorder was not shown in service, not shown to a compensable degree within one year of service, symptoms were not continuous since service, and a left wrist disorder is not causally or etiologically related to service or a service-connected disability.

3.  The Veteran's right upper extremity disability is manifested by, at worst, mild incomplete paralysis in his right upper extremity. 


CONCLUSIONS OF LAW

1.  A left elbow disorder was not incurred in or aggravated by active service, nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2017).

2.  A left wrist disorder was not incurred in or aggravated by active service, nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2017).

3.  The criteria for a rating in excess of 20 percent for right epicondylitis with right upper extremity neuropathy have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.124a, Diagnostic Code (DC) 8713 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a current chronic disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d) (2017); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) Where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995). In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he developed left wrist and left elbow osteoarthritis as a result of his active service.  Alternatively, he asserts that he developed his left wrist and left elbow disorders a result of his service-connected right upper extremity disability.

As an initial matter, current disorders are shown.  Specifically, while left wrist and left elbow disorders were not initially diagnosed in service, subsequent examinations revealed mild degenerative changes of both joints.  Recent VA examinations have confirmed diagnoses of lateral epicondylitis in the left elbow, and carpal tunnel syndrome in the left wrist, as well as osteoarthritis in both joints.  Therefore, there is evidence of current disorders.

With respect to direct service-connection, the Veteran asserts his duties, which consisted of carrying and lifting heavy provisions as well as gun exercises, caused these disorders.  Service treatment records (STRs) are silent for any complaints of, treatment for, or diagnoses of osteoarthritis or degenerative joint disease (DJD), strains or injuries to the left elbow during his period of active duty. 

There is a single notation of a left wrist sprain reported in December 1962; however, the Veteran was provided multiple examinations while in service for reenlistment and annual physicals from July 1959 through April 1979 at his separation examination.  All of these examinations revealed that his upper extremities were normal.  Furthermore, he explicitly denied arthritis, bone or joint deformity, and painful or trick elbows on every occasion, including his separation examination.  Conversely, his service-connected right elbow epicondylitis was very well documented in those examinations, and at his separation examination. 

Furthermore, in December 1980, a little more than one year following his separation from service, the Veteran was afforded a VA examination.  He gave a history of having developed swelling of the right wrist and elbow in 1978 while in service and that he treated this condition with pain killers.  He further elaborated on pain associated with right elbow and wrist.  Upon examination, the examiner stated that with the exception of his right elbow, his musculoskeletal system was unremarkable.  Further, the range of motion for his elbows and wrists were examined and noted to be within normal range bilaterally.  Tenderness was noted over the right elbow only.  A diagnosis of bursitis of only the right elbow and right wrist was noted. 

As the STRs indicated no notations of a left elbow disorder, and one seemingly acute and fully resolved left wrist sprain, as noted on approximately nine examinations over twenty years, the medical evidence does not support a grant based on direct service connection.  

Next, as DJD is listed as one of the disorders entitled to a presumption based on continuity of symptomatology and based on a one-year presumption if the disorder manifested to a degree of 10 percent or more within one year from the date of separation of service, the Board will consider a presumptive theory of entitlement as well.  However, the Veteran was discharged in August 1979 and afforded a VA examination a little over one year later, wherein no diagnosis was rendered and normal range of motion was found on both the left elbow and left wrist.  As no such condition existed a little over a year from his separation, and no objective evidence has been submitted documenting such a disorder, presumptive service connection must also be denied.  

Consequently, the Board will consider one remaining theory of entitlement based on a secondary basis as a result of the Veteran's service-connected disabilities. 

Post-service treatment records do not indicate that the Veteran routinely sought treatment for his left wrist or left elbow disorders.  Notably, the first indication of an issue manifested in June 2009 when he was afforded a VA examination in connection with this appeal.  At that time, he denied history of hospitalization, surgery, trauma, neoplasms, and the examiner noted that there were no constitutional symptoms of arthritis.  Significant symptomatology was assigned largely only to the right elbow.  There was no pain on active motion of the left arm in its entirety.  

Bilateral elbow X-rays were completed and the osseous structures and joint spaces of the left elbow were noted to be intact.  No diagnosis was rendered with regard to the left elbow or wrist.  In July 2009, he sought private treatment which returned a diagnosis of carpal tunnel syndrome of the left wrist, and only pain was noted for the left elbow.  No opinions with regard to etiology were rendered.

Following this examination, medical treatment records are largely silent to additional treatment until September 2012 when an X-ray of the Veteran's left hand and wrist was conducted.  Bone density was found to be within normal limits, cortical outlines were smooth and intact, and joint spaces were well-preserved.  There was no gross evidence of fracture or dislocation, and no significant findings were noted. 

In a February 2016 VA examination, the examiner diagnosed osteoarthritis of the left wrist.  Imaging revealed narrowing of the left radio-scaphoid joint and the intercarpal joint were mildly narrowed.  The remainder of the joint spaces were well preserved.  Left elbow arthritis was also diagnosed, as well as lateral epicondylitis.  The Veteran described sharp, stabbing pain and flare-ups, along with problems carrying or lifting anything.  Left elbow range of motion was within normal limits.  

The examiner opined that it was less likely than not that the Veteran's left wrist or left elbow disorders were related to his active service.  The examiner reasoned that with the exception of the left wrist sprain, no trauma was noted in service, and that an examination conducted very close to the date of the left wrist sprain revealed normal upper extremities, indicating that the sprain had resolved.  Additionally, the right elbow disability was well noted in service and provided no collateral symptomatology.  Further cited were the remainder of the Veteran's examinations, including annual, reenlistment, and separation, which all showed normal upper extremities and a fitness to reenlist, which all further favored the conclusion that the left wrist sprain was not chronic.   

In a February 2017 VA examination, the examiner continued the same medical diagnoses as previously listed and opined that the Veteran's left wrist and elbow disorders were less likely than not caused or aggravated by his active service, or any service-connected disability.  The examiner reasoned once more that the STRs showed no complaints or diagnoses for left elbow or wrist conditions and the Veteran's retirement examination showed no left arm condition.  

The examiner acknowledged the notation of the left wrist sprain in service, but noted that there was no further evidence of treatment following that incident and that examination just a few months later revealed normal upper extremities suggesting an injury which was transitory and acute resolving without residual.  

Next, the examiner referred to the X-rays conducted in February 2016 which revealed mildly narrowed joint spaces, indicating early signs of a degenerative arthritic changes over the left wrist and elbow.  The examiner reasoned that given that the degenerative changes were just developing fairly recently and that there was no significant prior history of treatment, were all indicators that the degenerative changes were markers of natural degenerative changes seen in an individual of the Veteran's age.  The examiner concluded that this indicated that his left elbow and wrist conditions were not caused or aggravated beyond their natural progression by the Veteran's right elbow disability or any service-connected disability since that had persisted for many years prior.  

As noted above, entitlement to service connection based on a secondary basis requires evidence of a current disability (osteoarthritis is shown in both the left elbow and left wrist), evidence of a service-connected disability (he is service-connected for a right elbow disability with neuropathy of the right upper extremity), and critically, a nexus between the service-connected disability and the current disability.  

In this case, greater probative weight has been attributed to the examination reports and opinions of record, particularly the February 2016 and February 2017 opinions.  The examiners interviewed the Veteran, examined him, reviewed the record in its entirety and sufficiently addressed the treatment records while citing commonly accepted medical opinions and providing a more likely cause for the Veteran's disorders.  

The Board has considered the Veteran's lay statements.  Lay witnesses are competent to report incidents that they experienced and observed, as well as observable symptoms; however, they are not competent to provide an opinion linking a diagnosed disability to active service, as that requires medical expertise and is outside of the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, while he can attest to what he experienced during any in-service incident, he is not competent to provide an etiology opinion in this case.  Accordingly, the Board has weighed his statements against the medical evidence and assigns his statements less probative value.

In sum, the preponderance of the evidence is against the claims, and entitlement to service connection for left elbow and left wrist disorders is not warranted.  Accordingly, the appeals are denied. 

Increased Rating for a Right Elbow Disability
 
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran asserts that he has right upper extremity neuropathy associated with his right elbow epicondylitis that is not properly contemplated by the currently assigned rating.  Currently, his right upper extremity neuropathy is rated as 20 percent disabling under DCs 8799-8713.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

 DCs 8513, 8613, and 8713 provide ratings for paralysis, neuritis, and neuralgia of all radicular groups.  Neuritis and neuralgia are rated as incomplete paralysis.  Ratings in excess of 20 percent are warranted for:

* moderate incomplete paralysis of the minor radicular group (30 percent under DC 8513).
* moderate incomplete paralysis of the major radicular group (40 percent under DC 8513). 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In a June 2009 VA examination, the examiner noted that the Veteran was right hand dominant.  He described right elbow pain which was intermittent with remissions emanating from the wrist, and spreading toward his arm until it persisted on his shoulder.  He denied any weakness or paresthesias.  He reported good response to self-administered treatment for painkillers.  The only symptom observed or reported was pain in the wrist, arm, and shoulders.  There was no history of trauma to the nerve or hospitalization.  

The affected muscles were noted to be the brachioradialis, thenar, and hypothenar.  Muscle strength testing was 5/5, with no observed motor function impairment.  A sensory function examination revealed the right upper extremity was normal, along with vibration, pain, light touch, and position sense, which were all also noted to be normal.  There was no muscle atrophy, or abnormal muscle tone or bulk, no tremors, tics, or abnormal movement, and the examiner noted that no joint function was affected by the joint disorder.   Gait and balance were also normal.  An electromyography (EMG) was conducted which revealed radiculopathy of the left paracervical.  Paralysis and neuritis were absent, neuralgia was present.  This evidence does not support a higher rating as the sensory assessment was normal.

In a February 2016 VA examination, the examiner continued a diagnosis of right radial nerve neuropathy secondary to right lateral epicondylitis.  The Veteran asserted that his symptoms had worsened over the years, with numbness on both hands and arms, involving his shoulders to his fingers.  He also reported constant pain from his wrists down to his fingers.  He rated his pain at a 9 out of 10.  He also reported a pins and needles sensation on his right hand, and difficulty holding and lifting things.  

The examiner stated that the Veteran suffered from moderate intermittent right upper extremity pain, moderate paresthesias and/or dyesthesias and moderate numbness.  Muscle strength testing of the elbow flexion and extension was rated as 5 out of 5, with wrist extension, grip, and pinch as 4 out of 5.  A sensory examination revealed normal sensation testing for the right shoulder area, but decreased sensation touching for the right inner/outer forearm, and hand and fingers.  Mild incomplete paralysis of the right radial nerve and median nerve were noted.  

The ulnar nerve, musculocutaneous nerve, and circumflex nerve were noted as normal without paralysis.  The right upper and middle radicular groups were also normal and without any paralysis.   The examiner opined that the Veteran's condition mildly affected his functional impact as he had mild difficulty with activities using his right hand like grip and holding things.  This evidence does not support a higher rating as the examiner characterized the disability as mild incomplete paralysis, consistent with the current 20 percent rating.

In sum, a higher rating is not warranted for a right upper extremity disability because the evidence does not show moderate incomplete paralysis.  

The Board has considered the Veteran's statements regarding the severity of his right upper extremity neuropathy, including the examiner's findings of moderate pain and numbness.  The Board notes that the Veteran has been separately compensated for the pain associated with his right upper extremities.  He has contended that his radiculopathy is far more disabling than the ratings he was assigned, and he is competent to report the occurrence of lay-observable events or symptoms, and the presence of disability or symptoms subject to lay observation.  

Ultimately, however, he is not competent to evaluate the degree of severity of a nerve condition or paralysis as that requires medical expertise and is outside the realm of common knowledge of a layperson. His observations do not meet the burden for a higher rating imposed by the criteria with respect to determining the severity of his service-connected right upper extremity neuropathy.  

The evidence does not show that symptomatology associated the Veteran's right upper extremity neuropathy more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the preponderance of the evidence weighs against the claim and the appeal is denied.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for a left elbow disorder is denied.

Service connection for a left wrist disorder is denied.

A rating in excess of 20 percent for right elbow epicondylitis with right upper extremity neuropathy is denied.  




____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


